Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the funnel body includes a single sheet of paper”. It is not clear how this limits the claim. Since the size of the sheet of paper is not defined, this limitation does not indicate how much paper is present in the funnel body. Furthermore a funnel body which is constructed of multiple sheets of paper meets this limitation, since the limitation merely requires that a single sheet be included in addition to any other unnamed materials.
Claim 8 recites the limitation, “wherein the funnel body is essentially hammock shaped.” This limitation is unclear because there is no universally agreed on definition of what structural relationship is meant by hammock-shaped.
Claim 9 recites the limitation “including a spout located opposite the funnel body. Since the spout of the applicant’s device is located on the funnel body it is unclear how it can be opposite the funnel body.
Claim 15 recites the limitation, “wherein the funnel body is essentially hammock shaped.” This limitation is unclear because there is no universally agreed on definition of what structural relationship is meant by hammock-shaped.
Claim 15, at line 4 recites the limitation “and the having a funnel hole”. It is unclear which structural element was intended to be recited after the word “the” in this limitation.
Claim 15 recites the limitation “optionally, a container including…”. The word optionally renders this claim indefinite because it is unclear whether a container is required to meet the limitations of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 4-8, 10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,597,207 (Perry).
In Re claim 1 Perry discloses a urine collector comprising: a funnel body (100) with a gripping area (102), the funnel body including at least one side, a sloped base surrounded by and contiguous with a lower portion of the at least one side (side and sloped base shown but not labeled in Figure 4), a top opening bordered by a top perimeter of the at least one side (top opening and perimeter shown in Figure 2), and a funnel hole (106) located at a lowest region of the sloped base, wherein the funnel body is configured to receive a stream of urine from a subject through the top opening of the funnel body, funnel the stream of urine along an interior surface of the funnel body toward the funnel hole, receive and support a container (container 116 supported by screw threads 114 and 118, Column 3, lines 42-46) and convey the stream of urine into the container (applicant’s claimed functionality merely describes the use of a funnel, since Perry discloses a funnel device, it is reasonable to assume that it functions in the claimed manner).
In Re claim 2 Perry discloses paper (Column 2, line 62).
In Re claim 3 Perry describes constructing the device from paper (Column 2, line 62).
In Re claim 5 as best understood Perry describes construction the device from paper (Column 2, line 62), which could involve the use of paper from a single sheet.
In Re claim 6 Perry discloses the container (116) detachably coupled to the funnel body (shown in Figure 3).
In Re claim 7 Perry discloses a container including a continuous sidewall, a base surrounded by and contiguous with a lower portion of the continuous sidewall and an open mouth wherein a diameter of the open mouth is equal to the diameter of the funnel hole (container 116 and relation to funnel structure shown in figures 3 and 4).
In Re claim 8 as best understood Perry discloses a funnel which is essentially hammock-shaped (the funnel 100 of Perry is substantially the same shape as applicant’s funnel which is described as hammock-shaped).
In Re claim 10 Perry discloses a plurality of gripping structures on an exterior surface of the gripping area (webbing 112 located on bottom surface of handle).
In Re claim 12 Perry discloses a threaded sidewall in the funnel body which interacts with a threaded top portion of the container (Column 3, lines 42-46).
In Re claim 13 the intended use of an apparatus is accorded patentable weight only where it affects the structure of the apparatus. In this case, the Perry apparatus could be used as a single-use collector.
In Re claim 14 Perry describes the use of paper to construct the device (Column 2, line 62). An apparatus so constructed would be free of metal, plastic, and glass.
In Re claim 15 Perry discloses a urine collector comprising: a paper (Column 2, line 62) funnel body (100) with a handle extending outward from the top portion of the funnel body (handle 102 shown in Figure 1), the funnel being essentially hammock-shaped with a top opening bordered by a sidewall and the funnel body having a funnel hole (106), wherein the funnel body is configured to funnel a stream of urine from a subject through the top opening of the funnel body and along an interior space of the funnel body toward and through the funnel hole when the funnel body is upright (inherent in the function of a funnel), and a container (116) including at least one sidewall, a base surrounded by and contiguous with a lower portion of the at least one sidewall and an open mouth bordered by a top edge of the at least one sidewall (this describes a cylinder which is the shape of container shown in Figure 3 of Perry), wherein the funnel body is configured to receive and support the container (through the interaction of screw threads 114 and 118, Column 3, lines 42-46) and convey funneled urine into the container when the top edge of the container is positioned within the funnel hole and the base of the container is positioned outside the funnel body (container attached configuration shown in Figure 4).
In Re claim 17 Perry discloses a threaded sidewall in the funnel body which interacts with a threaded top portion of the container (Column 3, lines 42-46).
Perry as applied to claims 1 and 15 above performs the method of claims 19 and 20 during ordinary use and operation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry.
In Re claim 4 Perry discloses all the limitations, but doesn’t disclose a paper laminated with a polymer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device from a paper laminated with a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, page 7, lines 17-23, applicant has not disclosed any criticality for the claimed limitations.
Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of US Design Patent D 341,421 (Jones)
In Re claim 9 Perry discloses all the limitations, but doesn’t disclose a spout.
Jones discloses a sample collection apparatus including a handle and a spout located opposite the handle for pouring out the contents of the apparatus (spout shown in Figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Perry apparatus by adding a spout opposite the handle, in order to permit a user to more precisely pour off excess fluid.
In Re claim 16 Perry discloses all the limitations, but doesn’t disclose a spout.
Jones discloses a sample collection apparatus including a handle and a spout located opposite the handle for pouring out the contents of the apparatus (spout shown in Figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Perry apparatus by adding a spout opposite the handle, in order to permit a user to more precisely pour off excess fluid.
Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of US Patent 6,397,907 (Heintz).
In Re claim 7 Perry discloses all the limitations, but doesn’t disclose an annular projection which interfaces with the container.
Heintz discloses a funnel (annular member 26) having an annular projection (inwardly directed portion of funnel structure which interacts with rim 30) which extends into a funnel hole creating a hole of smaller diameter than the funnel hole, and which is used to interface with a rim (30) extending outward on a fluid component (additional annular member) which is joined to the funnel.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Perry apparatus by changing the threaded fit between the container and the funnel body for the annular projection and lip interaction taught by Heintz, in order to permit a container to be attached and detached more quickly.
In Re claim 18 Perry discloses all the limitations, but doesn’t disclose an annular projection which interfaces with the container.
Heintz discloses a funnel (annular member 26) having an annular projection (inwardly directed portion of funnel structure which interacts with rim 30) which extends into a funnel hole creating a hole of smaller diameter than the funnel hole, and which is used to interface with a rim (30) extending outward on a fluid component (additional annular member) which is joined to the funnel.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Perry apparatus by changing the threaded fit between the container and the funnel body for the annular projection and lip interaction taught by Heintz, in order to permit a container to be attached and detached more quickly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,062,387 discloses a disposably urine collecting funnel folded from a sheet of paper-like material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753